Citation Nr: 9935048
Decision Date: 12/16/99	Archive Date: 02/08/00

DOCKET NO. 95-17 761               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Whether new and material evidence has been received to reopen the
veteran's claim of entitlement to service connection for a
psychiatric disorder.

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his brother

ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to February
1972.

This case initially arose from an appeal of a rating decision of
September 1994, rendered by the Winston-Salem, North Carolina,
Regional Office (RO). In a decision dated in September 1998, the
Board of Veterans' Appeals (hereinafter the Board) denied the
veteran's petition to reopen his claim of entitlement to service
connection for a psychiatric disorder finding that new and material
evidence had not been submitted. The veteran appealed that
determination to the United States Court of Appeals for Veterans
Claims (Court). The Court vacated the Board's September 1998
decision and remanded the case to the Board for further
adjudication pursuant to an Order of the Court in response to a
Joint Motion to Remand filed by the parties to the appeal. This
decision is rendered pursuant to the instructions presented in the
Joint Motion to Remand.

Subsequent to the Court's Order, the veteran's attorney submitted
a Motion for an Extension of Time to submit argument based on a
recent decision by the United States Court of Appeals for the
Federal Circuit, Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16,
1999). Because Hayre v. West concerns a claim regarding clear and
unmistakable error (CUE) and such issue is not part of the claim
currently on appeal, the Board denied the motion in September 1999.

However, before this decision was dispatched, the Board received
further correspondence from the veteran's attorney which may be
construed as a second Motion for an Extension of Time to submit
arguments, along with argument on the question of CUE in a prior
Board decision. The CUE issue was not the subject of the Joint
Motion or the decision under appeal to the Court. In the case at
hand, the Board is bound by the law of the case. Consequently, in
keeping with the mandates of the Joint Motion, the Board will not
address the CUE issue raised by the attorney in this decision. The
attorney's construed CUE motion will be addressed in a separate
decision.

2 -

FINDINGS OF FACT

1. Service connection for a psychiatric disorder was denied by the
Board in an October 1985 decision in which the Board found that the
veteran's psychiatric impairment pre-existed his active service and
did not increase in severity therein.

2. The veteran's petition to reopen his claim of entitlement to
service connection for a psychiatric disorder was denied by the RO
in a November 1985 decision, from which the veteran did not perfect
an appeal. 

3. The evidence received subsequent to November 1985 does not
include any competent evidence that the veteran did not have a
psychiatric disorder prior to service or that the pre-existing
psychiatric disorder increased in severity during his active
service.

CONCLUSIONS OF LAW

1. The Board's October 1985 decision denying service connection for
a psychiatric disorder is final. 38 U.S.C.A. 7104 (West 1991); 38
C.F.R. 20.1100, 3.104(a) (1999).

2. The RO's November 1985 rating decision, wherein the veteran's
petition to reopen his claim of entitlement to service connection
for a psychiatric disorder was denied,, is final. 38 U.S.C.A. 7105
(West 1991); 38 C.F.R. 2.1103, 3.104(a) (1999).

3. The evidence received subsequent to the November 1985 decision
is not new and material, and does not serve to reopen the veteran's
claim of entitlement to service connection for a psychiatric
disorder. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (1999).

3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent procedural history of this claim reveals that in a
decision dated in October 1985 the Board denied the veteran's claim
of entitlement to service connection for a psychiatric disorder
finding that clear and unmistakable evidence was present sufficient
to overcome the presumption of soundness, 38 C.F.R. 3.304(b)
(1999), and that the veteran's psychiatric condition pre-existed
his entry into service. The Board further found that the veteran's
pre-existing psychiatric disorder did not increase in severity
while he was on active duty. In an unappealed November 1985
decision the RO denied the veteran's initial petition to reopen his
claim of entitlement to service connection for a psychiatric
disorder. The November 1985 RO decision stands as the last final
decision concerning the veteran's claim.

Prior RO decisions are final, and may be reopened only upon the
receipt of additional evidence that, under the applicable statutory
and regulatory provisions, is both new and material. Barnett v.
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet.
App. 167,171 (1996); 38 U.S.C.A. 5108,7104(b) (West 1991). New and
material evidence means evidence not previously submitted to agency
decision makers which bears directly and substantially upon the
specific matter under consideration, which is neither cumulative
nor redundant, and which by itself, or in connection with evidence
previously assembled is so significant that it must be considered
in order to fairly decide the merits of the claim. 38 C.F.R.
3.156(a) (1999).

In order to be "new" the evidence must not have been in the record
at the time of the last final denial of the claim,, and must not be
merely redundant or cumulative of already considered evidence; that
is, it should present new information. Evans v. Brown, 9 Vet. App.
273, 283 (1996); see also Dolan v. Brown, 9 Vet. App. 358, 363
(1996). In addition to being "new," the evidence must be material,
in that it pertains to the issue for which the petition to reopen
is requested, addressing the specified basis for the last, final
disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 283
(1996). In order to be "material," the evidence need not warrant
revision of a previous decision. Hodge v. West, 155 F.3d 1356
(1998). The significant factor is

4 -

whether there is a complete record for evaluation of an appellant's
claim. Id. Further, in determining whether evidence is new and
material, the credibility of the new evidence is to be presumed.
Kutscherousky v. West, 12 Vet. App. 369 (1999); Justus v. Principi,
3 Vet. App. 510, 513 (1992).

Additionally, the Court has held that to have a finally denied
claim reopened the first determination is whether the veteran has
presented new and material evidence, under 38 C.F.R. 3.156(a). If
new and material evidence has been presented, immediately upon
reopening the claim it must be determined whether, based upon all
the evidence of record in support of the claim, presuming its
credibility, see Robinette v. Brown, 8 Vet. App. 695 75-76 (1995),
the claim as reopened (and as distinguished from the original
claim) is well grounded pursuant to 38 U.S.C.A. 5107(a) (West
1991). Third, if the claim is well grounded, evaluation of the
merits of the claim must occur but only after ensuring that the
duty to assist under 38 U.S.C.A. 5107(a) has been fulfilled. Elkins
v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. West, 12
Vet. App. 203 (1999) (en banc).

In reviewing the evidence of record, both the evidence submitted
prior to the last final decision and that submitted subsequent to
the last final decision, the Board finds that new and material
evidence has not been presented. At the time of the RO's November
1985 decision, the evidence of record included the veteran's
service medical records which reveal that he reported nervous
trouble at entry, was treated in service for psychiatric problems
which were diagnosed as a character and behavior disorder, and was
ultimately discharged due to his character disorder, diagnosed as
a schizoid personality, with a finding that he had no psychiatric
disorder that was disabling. In addition to the service medical
records the evidence consisted of treatment records from a private
medical facility in April 1973 indicating that the veteran had a
severe anxiety neurosis and a schizoid personality, and that he had
been previously diagnosed with this disorder at age 12 by the same
facility. Treatment records from this facility for the period from
May 1963 to July 1963 were also submitted showing evaluation of the
veteran and interviews with his family based on difficulties he was
having in school. Further medical evidence included that the
veteran was seen in October 1982 and February 1985 by a Dr.

- 5 -

Caudle in connection with difficulties at work and a nervous tic
which the veteran reported began in service, and a December 1984
private treatment record from a Dr. Kaufman, showing treatment for
involuntary head jerks of undetermined origin, either psychiatric
or physical. VA records at the time included a July 1984 VA
psychiatric examination diagnosing dysthymic disorder and a summary
of a VA hospitalization from September to October 1985 wherein no
nervous tic or psychiatric problem was observed.

Personal testimony was also presented for consideration, including
that of the veteran's brother and mother at a February 1985 hearing
at the RO, when they testified that the veteran was normal prior to
entry into service, and that his psychiatric problems began in
service and increased therein until he was discharged as a result.
The veteran's mother also testified that ever since his discharge,
stress caused him to have to rest. To corroborate this testimony
the record was enhanced with statements by two of the veteran's
pre-service employers who attested to his ability to work, and one
statement by a post-service employer who indicated that the veteran
was terminated because his "need to rest" interfered with his
employment. Also considered were statements by the veteran
asserting that he was fine prior to entry into service, that he was
misdiagnosed in service, and that his nervous problems got
progressively worse in service resulting in his discharge.

Subsequent to the RO's November 1985 decision, the veteran has
submitted a multitude of private and VA medical records primarily
addressing his post-service treatment and mental condition. This
medical evidence includes three examinations for aid and attendance
and housebound benefits; private treatment records from the
Mecklenburg County Carolina Mental Health Center essentially
covering the period from February 1986 to September 1995; records
from the Mayo Clinic for the period from March 1987 to May 1987;
additional VA hospitalization records for the period from September
1985 to October 1985; Dr. Mundle's treatment notes from December
1995 to October 1996, to include a June 1997 statement from her
regarding her recent treatment of the veteran; a May 1995 statement
from the Mecklenburg Mental Health Center asserting that the
veteran was not prescribed Valium or any other drug in 1963-64;
August 1988 and February 1989 psychiatric

6 - 

evaluations for state disability benefits; a January 1992 VA
compensation examination; and a January 1992 Social Survey.

None of this evidence relates the onset of the veteran's current
psychiatric problems to his period of active service or shows that
the psychiatric disorder increased in severity during service. The
treatment records merely contain confirmation of the existence of
a psychiatric disorder after service without serving to relate this
disorder to service in any way. They are cumulative because they
establish facts which were previously established and which are not
in controversy. The May 1995 statement averring that the veteran
was not prescribed Valium at age 12 is not material as it has no
bearing on whether the veteran's psychiatric disorder increased in
severity in service or on the status of the condition at entry into
service. Therefore, the medical evidence submitted is not new and
material.

Also of record is a copy of a custody judgment issued by a North
Carolina court which includes as a basis for denying the veteran
custody of his daughter the fact that he has had mental and
emotional problems since his discharge from the army in the 1970's.
There is no evidence that this statement is based on a medical
opinion that the veteran's mental disorders had their onset in
service as opposed to pre- service, and this statement does not
address the issue of whether the veteran's mental disorder
increased in severity while he was in service. Moreover, the
veteran previously presented evidence of psychiatric problems after
service thus making this evidence cumulative as well as immaterial
to his claim.

The veteran also submitted written lay statements from his
elementary and secondary school principal, junior high school math
teacher, Sunday school teacher, the parent of a childhood friend,
and his parent, all of which assert that he demonstrated no mental
condition either while they knew him or prior to his entry into the
service. His parents also asserted that he had psychiatric problems
in service which have progressively increased in severity.
Additionally, the veteran and his mother testified at a June 1997
hearing before a member of the Board that although the veteran had
a psychiatric disorder prior to entering service, the

- 7 -

disorder should be service-connected because it increased in
severity while he was in service.

This is the only evidence submitted since the last final decision
which addresses the veteran's psychiatric disorder in connection
with his period of active service. With regard to the lay
statements asserting that the veteran did not have a mental
disorder prior to service, although the statements are presumed
credible, laypersons are not competent to diagnose a psychiatric
condition, and therefore, these statements are not material to the
date of onset of the veteran's psychiatric disability. In addition,
the testimony of the veteran and his mother regarding the increase
in severity of his disorder in service is not new, but is
cumulative , as these arguments were presented and considered prior
to the November 1985 RO decision.

The additional evidence submitted since November 1985 is not, by
itself or in connection with evidence previously assembled, so
significant that it must be considered in order to fairly decide
the merits of the claim. Based on the foregoing, the Board finds
that the veteran's petition to reopen his claim of entitlement to
service connection for a psychiatric disorder must be denied
because the evidence submitted subsequent to the November 1985 RO
decision is not new and material.

ORDER

The appeal to reopen a claim for service connection for a
psychiatric disorder is denied.

George R. Senyk 
Member, Board of Veterans' Appeals

- 8 -



